Case 1:18-cv-00073-LPS Document 189 Filed 11/13/20 Page 1 of 1 PageID #: 4009

                                                                             Nathan R. Hoeschen
                                                                             I.M. Pei Building
                                                                             1105 North Market Street, 12th Floor
                                                                             Wilmington, DE 19801
                                                                             (302) 298-0700
                                                                             (302) 298-0709 – Direct
                                                                             nhoeschen@shawkeller.com


                                       November 13, 2020

BY CM/ECF & HAND DELIVERY
The Honorable Leonard P. Stark
United States District Court
844 N. King Street
Wilmington, DE 19801
Re:    Adverio Pharma GmbH, et al. v. MSN Laboratories Private Limited, et al.,
       C.A. No. 18-73-LPS
Dear Judge Stark:

       MSN just received Plaintiffs’ letter [D.I. 188]. This letter raises a number of issues, none
of which were the subject of a meet and confer. MSN intends to respond to Plaintiffs’ letter on
Monday, November 16, 2020, and requests that the Court please wait to receive our response
before acting on Plaintiffs’ letter.

                                                     Respectfully submitted,
                                                     /s/ Nathan R. Hoeschen
                                                     Nathan R. Hoeschen (No. 6232)
cc:    Clerk of the Court (by hand delivery)
       All counsel of record (by CM/ECF and e-mail)
